Caldwell, J.,
(after stating the facts as above.) The precise question in this case is, can a United States circuit court, in the exercise of its equity powers, require a railroad company engaged in interstate commerce traffic, to enter into an agreement with another railroad company, engaged in like traffic, for a joint through routing and joint through rates, and, upon the refusal of the company to comply with such a requirement, niay the court itself make such a contract for the parties? It is apparent from the affidavits, and is common knowledge, that to effect through routing and through rates over independent lines of railroads, contract relations must be'established between the companies operating the roads. The share which each road is to receive of the through rate, the mileage rate to be paid or allowed on cars passing over each other’s lines, the method of adjusting lossés, the arrangement of time-tables, the rates for passengers and freight, and other matters, *563are necessarily matters of contract. The solvency of the respective lines, their ability to handle in a satisfactory manner the joint traffic, and their ability to contribute to that traffic, and various other considerations, enter into and influence the terms of such contracts. The common law imposes no obligation on railroad companies to enter into such contracts. “At common law a carrier is not bound to carry except on his own line, and we think it quite clear that, if he contracts to go beyond, he may, in the absence of statutory regulations to the contrary, determine for himself what agencies he will employ.” Atchison, T. & S. F. R. Co. v. Denver & N. O. R. Co., 110 U. S. 667-680, 4 Sup. Ct. Rep. 185. Making contracts for parties “is not within the scope of judicial power.” Express Cases, 117 U. S. 1-26, 6 Sup. Ct. Rep. 542, 628. In the case last cited the court, speaking of the decree of the court below fixing and regulating the terms upon which the railroad company and the express company-should do business, said:
“In this way, as it seems to us, the court has made an arrangement for the business intercourse of these companies, such as, in its opinion, they ought to have made for themselves,” and that, we said in Atchison, T. & S. F. R. Co. v. Denver & N. O. R. Co., 110 U. S. 667, 4 Sup. Ct. Rep. 185, followed at this term in Pullman's Palace Car Co. v. Missouri Pac. Ry. Co., 115 U. S. 587, 6 Sup. Ct. Rep. 194, could not be done. The regulation of matters of this kind is legislative in its character, not judicial. To what extent it must come, if it comes at all, from congress, and to what extent it may come from the states, are questions we do not now undertake to decide; but that it must come, when it does come, from some source of legislative power, we do not doubt.” 117 U. S. 29, 6 Sup. Ct. Rep. 556.
See, to the same effect, Kentucky & I. Bridge Co. v. Louisville & N. R. Co., 2 Int. St. Com. R. 351, 37 Fed. Rep. 567.
Has the jurisdiction been conferred by the act of congress? Complainant maintains that it has by the third section of the interstate commerce act. It would serve no useful purpose for the court to engage in an extended discussion of this question. It has boon discussed and decided by the interstate commerce commission in Little Rock & M. R. Co. v. East Tennessee, V. & G. R. Co., 3 Int. St. Com. R. 1. In that case the present plaintiff ivas seeking the same relief that it seeks in this case, and its petition was dismissed, on the distinct ground that the act of congress does not, as does the present English statute, invest the commission or the courts with the power to compel companies to enter into through routing and through rate contracts. The case of Chicago & A. R. Co. v. Pennsylvania R. Co., 1 Int. St. Com. R. 9, Id. 360, and the opinion of Judge Jacicson in Kentucky & I. Bridge Co. v. Louisville & N. R. Co., 2 Int. St. Com. R. 351, 37 Fed. Rep. 567, are to the same effect. I ,am satisfied to rest the decision of the question on the reasoning of the opinions in the cases cited, which, to my mind, cannot be satisfactorily answered.
The sole ground of complaint in this case is that the principal defendant refuses to enter into a contract with the plaintiff for through routing and through rating over its road. No discrimination against the traffic carried on by the plaintiff over its own line is claimed. The defendant *564company receives and carries passengers and freight that have come over, or that are destined to go over, the plaintiff’s road, without any discrimination on that account; but its relation to such passengers and freight begins where they are received, and ends where the plaintiff’s road receives them. What the plaintiff seeks to accomplish by this suit is a practical extension of its line over tire defendant’s line beyond Little Rock. The plaintiff’s road extends from Memphis to Little Rock; the defendant’s road extends from Memphis to Little Rock, and from the latter place south, to Texas.. The abstract justice of requiring the defendant to give up, for the plaintiff’s benefit, all or a part of the advantages gained by the defendant, by building a competing line to the plaintiff’s road from Memphis to Little Rock, is not very obvious. Prior to the construction by the principal defendant of this competing line the plaintiff enjoyed a monopoly of the trafile between Little Rock and Memphis. Competing lines afford the best and surest protection the public can have against oppressive rates, and,, however injuriously the business of the plaintiff’s road may have been affected by the construction of the competing line, the public was not injured by it, and is not here complaining. Is it, under these circumstances, an unfair or unjust preference or discrimination for the defendant, in the sale of tickets, to prefer its own line to that of the plaintiff? If it is, the incentive to the construction of competing lines will be very much lessened. Roads enjoying a monopoly of a given traffic will be benefited, but the public will probably be injured. But it is unnecessary to discuss or decide this aspect of the case. The court has no jurisdiction to grant the relief prayed for. The motion for a mandatory injunction is denied.
At a later day in the term the defendants filed a demurrer to the bill, which was sustained, and the bill dismissed.